Citation Nr: 1610859	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite, left foot.

2.  Entitlement to service connection for residuals of frostbite, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958 in the United States Army, where he worked as a clerk in a position that he described as a mail carrier.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Board hearing in February 2016.  A transcript of that hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed frostbite during a two week field exercise during basic training where he lived in tents outside during the winter.  The Board concludes that a remand is necessary prior to adjudication of the claim.

In support of his claim, he submitted a January 2014 statement from a fellow service member who stated that during basic training at Fort Jackson, South Carolina there was a two week period where they lived in tents in very cold weather.  After that, the Veteran started complaining about his feet and went on sick call.  The medical provider diagnosed frostbite and the Veteran was treated and received medication.  After service, the service member saw the Veteran periodically and he still complained about problems with his feet.

The Veteran was afforded a VA examination in February 2014.  The examiner noted that the Veteran's service treatment records were not available.  The Veteran reported that during basic training he was exposed to cold weather with temperatures in the 20s at night and 30s during the day.  He claimed to have gone on sick call and received ointment.  Since that time, the Veteran claimed to have sensitivity in his feet with cold and that the feet ached and had a smell to them.  On examination, there was cold sensitivity and locally impaired sensation in both feet.  The diagnosis was frostbite injury with the date of diagnosis listed as 1955.  However, the examiner indicated that it was less likely than not that the frostbite injuries had been caused by military service.  The rationale was that there were no service treatment records and no current treatment records or complaints or problems prior to 2011.

During his February 2016 Board hearing, the Veteran testified that prior to service he had experienced no symptoms related to frostbite.  During basic training at Fort Jackson, the Veteran claimed to have been involved in a field exercise in February 1955 that lasted for two weeks.  The Veteran was outside in the cold the entire two weeks and after the end of the exercise his feet were aching.  He went on sick call and was given medication, a cream, and told to wear white socks.  The Veteran contends that the medical professional told him that both his feet were frostbitten and that he might or might not have resulting residuals.  Thereafter, the Veteran had experienced aching in the feet, particularly in the winter or prior to bad weather.  During the summer, the feet would sweat and smell.  He dealt with the problems for many years, until finally seeking treatment.  

It does not appear that the January 2014 buddy statement was available to the examiner at the time of the February 2014 VA examination.  In addition, the Veteran's testimony during the February 2016 Board hearing more clearly clarified his claims and contentions.  As there is evidence of residuals of a frostbite injury, the Veteran's service treatment records are unavailable due to a fire-related incident, and the new evidence supporting his claim of an in-service frostbite incident, the Board concludes that an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the February 2014 VA examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed frostbite injury and residuals to the bilateral feet was incurred in or is otherwise related to the Veteran's military service, specifically to include his claimed exposure in February 1955 during field exercises at Fort Jackson, South Carolina.  

Review of the entire file is required; however, attention is invited to the Veteran's sworn hearing testimony before the Board, in which he described his in-service injuries, the in-service diagnosis of frostbite by a medical professional, his ongoing symptoms despite the lack of subsequent in-service or post-service treatment for many years, and his symptoms that included aching, sweating, and smelly feet.  See VBMS, Hearing Testimony, receipt date February 25, 2016, pages 4-8.  In addition, a letter from a fellow service member discussed the Veteran's in-service frostbite, in-service treatment, and ongoing complaints.  See VBMS, Buddy / Lay Statement, receipt date February 7, 2014.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  In that regard, the Veteran's service treatment records are unavailable due to a fire-related incident through no fault of the Veteran.  The Veteran's lay contentions, and those of his fellow service member, of in-service frostbite symptoms and continuity thereafter must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed frostbite injury and residuals.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




